 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-025-MMD-CBC

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 MICHAEL EDWARD WATSON,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 2253(a)(1) and (a)(3) based upon the plea of guilty by Michael Edward Watson to the

16 criminal offense, forfeiting the property set forth in the Binding Plea Agreement and the

17 Forfeiture Provision of the Superseding Information and shown by the United States to have

18 the requisite nexus to the offense to which Michael Edward Watson pled guilty.

19 Superseding Information, ECF No. 22; Binding Plea Agreement, ECF No. 23; Arraignment

20 & Plea, ECF No. 26; Preliminary Order of Forfeiture, ECF No. 29.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from February 5, 2019, through March 6, 2019, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

28 37.
 1          On March 18, 2019, Dina Watson filed a letter asserting a claim on the Apple

 2   MacBook Pro, SN C02QK03EFVH8 and requesting its return (ECF No. 38).

 3          On April 12, 2019, the United States filed a Motion to Dismiss Third-Party Claim

 4   Filed by Dina Watson (ECF No. 39). On June 26, 2019, the Court granted the Motion to

 5   Dismiss (ECF No. 42).

 6          This Court finds no other petition was filed herein by or on behalf of any person or

 7   entity and the time for filing such petitions and claims has expired.

 8          This Court finds no petitions are pending with regard to the property named herein

 9   and the time for presenting such petitions has expired.

10          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   all possessory rights, ownership rights, and all rights, titles, and interests in the property

12   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

13   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)

14   and (a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

15          Apple MacBook Pro, SN C02QK03EFVH8 (property).

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

17   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

18   deposit, as well as any income derived as a result of the government’s management of any

19   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

20   disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23          DATED THIS 27th day of June 2019.

24

25

26                                                HONORABLE MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
27

28
                                                      2
